Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending in this application. Claims 11-20 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1-10 are considered in this Office action. 
IDS
The information disclosure statements (IDS) submitted on October 24, 2019, and May 11, 2020 have been considered by the examiner. The duplicate citations in the information disclosure statement submitted on May 11, 2020 have been lined through to avoid duplicate publication.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on May 17, 2021 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. The traversal is on the ground(s) that the special technical feature is the presence of the hook or lock on the bottom or below the pivot point of the locking arm, and that Marone (DE 19545773) teaches that the hook or lock is on the upper portion of the locking arm. This is not found persuasive. The terms “top portion” and “bottom portion” are relative terms, for example, claim 18 is drawn to a locking device that can be placed anywhere in any orientation, and the claim does not define how the top and bottom portions of the actuating element are determined. Thus, the pivotable actuating element disclosed by Marone having the lug and the pin arranged on the same side relative to the pivot axis meets this limitation. Furthermore, this technical feature is taught, for example, by Bixby (US 2017/0183806 A1), as set forth below.  Accordingly, the presence of the lug and the pin on the same side of the pivotable actuating element, identified as the special technical feature of Groups I-III, 
The restriction requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a detergent storage frame” (claim 1) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract contains legal phraseology often used in patent claims, such as “wherein”. The form and legal phraseology often used in patent claims, should be avoided. Correction is required.
The abstract of the disclosure is objected to because the abstract contains phrases which can be implied, such as "The invention relates", “According to the invention”. It should avoid using phrases which can be implied. Correction is required. 

Claim Objections
Claim(s) 1, 3, 8 is/are objected to because of the following informalities:
“pivotal rocker” (claim 1) should be changed to “a pivotal rocker”. 
“the at least one actuation element is part of” (claim 3) should be changed to “the at least one actuation element is a part of”.
“or pivotable rocker” (claim 8) should be changed to “the pivotal rocker”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “In a dishwasher device for dispensing detergent”. It is not clear whether the claimed device is required to be an integrated component of the dishwasher, or to be any device capable of dispensing a detergent into the dishwasher, including an independent device placed in a dishwasher tub, for example. For the purpose of examination, it is interpreted as a preamble reciting intended use of the claimed device, i.e. “a device for dispensing a detergent in a dishwasher”. Correction and/or clarification is required. This rejection affects all claims dependent on claim 1.
Claim 1 recites “a cover element (3) for closing and releasing a detergent”. It is not clear what structural arrangement is required for the cover element to be considered closed, and what is required for the cover element to release the detergent, e.g. whether the detergent is to be released by closing the cover element or by opening the cover element. For the purpose of this examination it is interpreted as any cover capable to close the detergent storage compartment meets this limitation. Correction and/or clarification is required. This rejection affects all claims dependent on claim 1. 
Claim 1 recites “a detergent storage frame having a counter holder and at least one actuation element“. It is not clear whether the at least one actuation element is a part of the detergent storage frame or a separate element, as claims 4 and 6 recite that the at least one actuation element is a part of the cover element (claim 4) or is in one piece with the cover element (claim 6). This rejection affects all claims dependent on claim 1.
Claim 1 recites “at least one actuation element (1) or pivotal rocker”. It is not clear whether these recitation recites different elements or alternative names of the same element. As a result, one of ordinary skill in the art cannot be reasonably apprised 
Claim 1 recites “a top portion”, “a bottom portion”. The terms “top” and “bottom” are relative terms, and claim does not define how the top and the bottom are determined. For the purpose of this examination, it is interpreted as the locking lug and the arming pin are arranged on the same side of the pivotable actuating element relative to the pivot axis. This rejection affects all claims dependent on claim 1.
Claim 2 recites “arming pin counter holder”. It is not clear whether this recitation refers to the same element as “a counter holder”, recited in claim 1. For the purpose of this examination it is interpreted as the same element, “the counter holder”. Correction and/or clarification is required. 
Claim 4 recites “the at least one actuation element has the pivot axis pivot to the detergent storage frame for pivoting the at least one actuation element”. The meaning of this recitation is not clear. For the purpose of this examination, it is interpreted as any actuation element that has the pivot axis is capable to perform this function. Correction and/or clarification is required.
Claim 8 recites “the pivot axis and/or the rotation axis of the at least one actuation element or pivotable rocker is oriented substantially parallel to a detergent opening in the detergent storage frame”. There is insufficient antecedent to “the rotation axis of the at least one actuation element or pivotable rocker”, since claim 7 recites “the cover element is rotatable around a rotation axis”, i.e. the rotation axis of the cover element. Further, it is not clear how the detergent opening in the detergent storage 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bixby et al. (US 2017/0183806 A1), hereinafter Bixby.
Regarding claim 1, Bixby discloses a device (162, Fig. 3) having a storage compartment (dispensing cups 170, 172, 174, Fig. 4), a cover element (door 166, Figs. 3 and 4), a storage frame (housing 164, mounting structure 180, e.g. Fig. 5, para 35) having a counter holder (pillow block 184); an actuation element (arm 188) having a top portion (connected to door) separated from a bottom portion (distal end with 192) by a pivot axis (axle 186, Fig. 5), and that the bottom portion has a locking lug (striker 192) and an arming pin (retainer 190). The cover element disclosed by Bixby is capable to perform the claimed function of closing and releasing a detergent.
The recitation that the claimed device is a dishwasher device for dispensing detergent is interpreted as a recitation of the intended use of the claimed device in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body 
Regarding claim 2, Bixby discloses a spring element (194, para 35) between the arming pin (190) and the counter holder (184) to define a fixing position of the actuation element (Fig. 5, para 35).
Regarding claims 3 and 6, Bixby discloses that the door (166) has an arm (188, para 35), interpreted as the actuation element is part of the cover element (claim 3), and that the actuation element and the cover element are in one piece (claim 6).
Regarding claim 4, Bixby discloses that the actuation element (188) has the pivot axis (186, Fig. 5). The disclosed pivot axis is capable to pivot to the detergent storage frame for pivoting the actuation element, as claimed.
Regarding claim 5, Bixby discloses that the actuation element (188) has a detent in the locking lug (192, Fig. 5) for locking/fixing the at actuation element (via 204, para 36).
Regarding claim 9, the arrangement disclosed by Bixby, the detergent storage frame (164) has storage units (170, 172, 174, Fig. 4). The recitation that the storage unit is for holding an operating liquid is interpreted as a recitation of the intended use of the claimed device. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. One of the storage units disclosed by Bixby is capable to store an operating liquid.
Claim(s) 1-2, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donselman (US 3,584,763), hereinafter Donselman.
Regarding claim 1, Donselman discloses a device for dispensing detergent (Fig. 4) having a detergent storage compartment (cup 10), a cover element (16), a detergent storage frame (20) having a counter holder (34), an actuation element (lever arm 24) having a top portion separated from a bottom portion by a pivot axis (18, Fig. 3), the bottom portion having a locking lug (42) and an arming pin (40). The cover element disclosed by Donselman is capable to perform the claimed function of closing and releasing a detergent.
Regarding claim 2, Donselman discloses a spring element (38) between the arming pin (40) and the counter holder (34) to define a fixing position of the actuation element (Fig. 2).
Regarding claim 10, Donselman discloses that the device is disposed in a dishwasher (e.g. Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixby et al. (US 2017/0183806 A1), hereinafter Bixby and Cerruti (US 2005/0103365 A1), hereinafter Cerruti. 
The reliance of Bixby is set forth supra.
Regarding claim 7, Bixby discloses that the actuation element (188) is pivotable around the pivot axis (186), that the cover element (166) is rotatable around a rotation axis (178, para 35), and that the pivot axis (186) and the rotation axis (178) coincide (para 35). Bixby does not disclose that the cover element is rotatable with respect to the top portion of the actuation element.
Cerruti teaches a device for dispensing detergent (1, Fig. 4) into a dishwasher having a detergent storage compartment (3), a cover element (7) for closing and releasing a detergent, a detergent storage frame having a counter holder (13) and an actuation element (10 with arms 11 and 12, e.g. Fig. 6) having a top portion (16) separated from a portion (11, 12) by a pivot axis (10) with the portion having a locking lug (11) and an arming pin (12). In the arrangement taught by Cerruti, the actuation element is pivotable around the pivot axis and the cover element is a separate element that is rotatable with respect to the top portion of the actuation element around a rotation axis (e.g. Fig. 6, para 53).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the device having the integrally made actuator and cover, disclosed by Bixby with the separate actuator and cover, as taught by Cerruti, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having separate cover and actuator is known in the prior art, as taught by Cerruti. Modifying the device of Bixby to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of allowing for additional rotating capability of the cover, rendering this limitation obvious.
Regarding claim 8, Bixby discloses that the pivot axis (186) is parallel to a detergent opening (168) in the detergent storage frame (164, Fig. 5). in the arrangement disclosed by Bixby modified with Cerruti, the pivot axis is parallel to a detergent opening in the detergent storage frame, as claimed.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixby et al. (US 2017/0183806 A1), hereinafter Bixby and Hendrickson et al. (US 2010/0000022 A1), hereinafter Hendrickson.
The reliance of Bixby is set forth supra.
Regarding claims 1 and 10, Bixby discloses that the dispensing device (62) is disposed in the laundry treatment appliance (Fig. 1), and that the laundry treating appliance may be any appliance which performs a cycle of operation to clean or otherwise treat items placed therein (para 13). Bixby does not disclose that the items are dishes. However, Bixby cites prior art disclosing examples of the dispensing system (para 19), including Hendrickson. Hendrickson teaches that though the dispensing system is described for an automatic clothes washing machine, the invention may have utility in other environments, including other cleaning appliances, such as dishwasher (para 11).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to utilize the device for dispensing detergent into any appliance which performs a cycle of operation to clean or otherwise treat items placed therein, as disclosed by Bixby in the appliance that performs a cycle of operation to clean or otherwise treat dishware placed therein (as taught by Hendrickson) in order to utilize detergents for cleaning. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to be able to receive, store, and dispense detergents into the washing chamber, and have a reasonable expectation of success because utilizing dispensing devices in washing machines, including 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711